Citation Nr: 1509240	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  08-12 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a compensable rating for duodenal ulcer prior to November 15, 2011.

2. Entitlement to a rating in excess of 50 percent for duodenal ulcer from November 16, 2011.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1988 to March 1992.  

This matter comes before the Board of Veterans' Appeals on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was previously before the Board in December 2013.  The Board remanded it for additional development, and it has been returned to the Board for further review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is REMANDED for further development.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


FINDINGS OF FACT

1. Prior to the beginning of his active duty service, the Veteran's duodenal ulcer was manifested by no more than mild recurring symptoms.  

2. Prior to November 15, 2011, the Veteran's duodenal ulcer was manifested by no more than continuous moderate manifestations.  

3. Beginning November 16, 2011, the Veteran's duodenal ulcer was manifested by severe symptoms, including periodic vomiting, recurrent hematemesis, and manifestations of anemia and weight loss.  

4.  Since November 16, 2011, the Veteran's ulcer disorder has not been totally incapacitating.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but no more, for duodenal ulcer were met prior to November 15, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.21, 4.22, 4.114, Diagnostic Code 7305 (2014).  

2.  The criteria for a rating in excess of 50 percent for duodenal ulcer have not been met since November 15, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.21, 4.22, 4.114, Diagnostic Codes 7305, 7306.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

The Veteran's appeal concerns the initial evaluation assigned following a grant of service connection.  Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice is needed under the VCAA.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, and written statements of the Veteran.  

In its December 2013 remand, the Board directed that the Agency of Original Jurisdiction (AOJ) readjudicate the Veteran's claim in order to clarify its July 2012 rating decision.  The AOJ did so in an April 2014 rating decision and supplemental statement of the case, both of which have been associated with the VBMS electronic claims file.  Hence, the Board finds that there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).  

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  The evidence shows that VA fulfilled its duty to assist the appellant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where service connection is based on the aggravation of a nonservice-connected disability, if the degree of disability existing at the time of entrance into active service is ascertainable, the rating must reflect only the degree of disability over and above the preexisting degree of disability.  38 C.F.R. § 4.22.  

Diseases of the digestive system are rated under 38 C.F.R. § 4.114.  Under Diagnostic Code 7305, duodenal ulcer is assigned a 10 percent evaluation for a mild ulcer with recurring symptoms once or twice yearly.  A 20 percent evaluation is assignable for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration or with continuous moderate manifestations.  A 40 percent evaluation is assignable for a moderately severe ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent evaluation is assignable for a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305.  A 60 percent rating is the highest rating available under this Diagnostic Code. 

Under 38 C.F.R. § 4.114, Diagnostic Code 7806 a 100 percent rating is assigned for a symptoms equivalent to a pronounced gastrojejunal ulcer, with periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or a hematemesis, and weight loss, so as to render the individual totally incapacitated.  

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the requirements for a compensable rating are not met, a noncompensable rating must be assigned.  38 C.F.R. § 4.31 (2014).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Relevant Facts

In the Veteran's January 1988 enlistment examination, he reported past treatment for an ulcer and treatment with Tagamet.  In April 1988, shortly after beginning active duty service, the Veteran visited his base clinic and complained of severe stomach pains that he likened to those of his past ulcer; he requested a prescription for Tagamet.  

The Veteran's VA treatment records show that he requested treatment for abdominal pain, vomiting, and blood in his stool in February 1993.  At that time, he had a prescription for Zantac but had not filled it since November 1992.  In April 1993, the Veteran requested a Zantac refill.  

In June 1993, the Veteran underwent an upper gastrointestinal examination in which he ingested barium.  The examination revealed a deformed duodenal bulb that the examining physician opined to be "most likely secondary to scarring from previous ulcerative disease."  The physician could not exclude active ulceration secondary to the configuration of the duodenal bulb.  

In February 2007, the Veteran went to his primary care provider for the first time in three years and reported symptoms of indigestion and heartburn that were the same as in the past.  The Veteran had gained twelve pounds over the past two years.  The physician assistant diagnosed the Veteran with dysphagia and a possible duodenal ulcer; he offered dietary  and lifestyle advice and prescribed Ranitidine.  

The Veteran was afforded a VA examination in June 2007.  The examiner reviewed the Veteran's claims file and noted the Veteran's history of ulcers before, during and after service.  During the examination, the Veteran reported intermittent discomfort but denied hematemesis.  The examiner opined that the Veteran's active duty service permanently aggravated his duodenal ulcer to a level of "20% over baseline."  

Based on the June 2007 VA examination and the Veteran's service treatment records, the AOJ granted the Veteran entitlement to service connection for duodenal ulcer in a June 2007 rating decision.  The AOJ found that the Veteran's condition warranted a 10 percent disability rating but also found that the Veteran's duodenal ulcer preexisted his active duty service and that his service aggravated the disorder.  The AOJ assigned the Veteran a 10 percent pre-service "baseline" disability rating pursuant to 38 C.F.R. § 4.22, resulting in a noncompensable rating. 

The Veteran was afforded a second VA examination in August 2008.  He reported daily stomach pain and weekly gastric reflux; he said that he continued to take Ranitidine and that it occasionally helped.  He reported blood in his stool.  His weight had some fluctuations but was essentially consistent.  He reported weekly nausea with vomiting but denied vomiting blood.  The appellant's abdomen was nontender, and no masses or organomegaly was palpated.  Bowel sounds were normal.  The VA examiner diagnosed the Veteran with peptic ulcer disease and noted that this condition is usually responsive to medication.  

A May 2010 VA treatment record notes that the Veteran was taking Omeprazole and that this had stabilized his gastric reflux.  The Veteran also reported blood in his stool.  He denied nausea, vomiting, dysphagia, acid reflux, constipation, and diarrhea.  

An August 2011 VA treatment record notes that the only gastrointestinal symptom the Veteran was experiencing was occasional blood in his stool.  The appellant denied weight loss.

Pursuant to an October 2011 Board remand, the Veteran was afforded a third VA examination in November 2011.  The Veteran admitted that he was only sporadically taking his Omeprazole and reported that he took over-the-counter Pepcid or Tagamet once or twice a month.  He denied any incapacitating episodes but reported: mild, transient nausea four or more times a year; periodic vomiting when nauseous, perhaps once a month; slight, mild hematemesis once a year when nauseous and vomiting, and weight loss of 40 pounds in the prior two to three years due to a reduced appetite.  The examiner also noted mild anemia.  The examiner opined that the appellant had not had any incapacitating episodes which were so adverse as to affect the claimant's ability to work. 

Based on the November 2011 VA examination, the VA Appeals Management Center (AMC) in an April 2014 rating decision assigned a 60 percent rating and, after deducting 10 percent for pre-service disability, granted the Veteran a 50 percent rating effective November 16, 2011. 

Analysis

The Veteran's service treatment records establish that his duodenal ulcer symptoms began prior to his active duty service.  In order to give the Veteran the benefit of the doubt, the Board agrees with the AOJ's decision to assign the minimum possible rating of 10 percent as the baseline that VA must deduct from any post-service disability rating.  

Based on the evidence above, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a disability rating of 10 percent prior to November 15, 2011 were sufficiently approximated.  The record prior to November 15, 2011 references symptoms that best approximate continuous moderate manifestations, which merit a 20 percent disability rating.  38 C.F.R. § 4.114, Diagnostic Code 7305.  The evidence did not demonstrate symptoms that would warrant a higher rating, such as anemia, weight loss, recurrent incapacitating episodes, or hematemesis.  There is some mention of nausea and vomiting, but this only warrants a higher disability rating "with manifestations of anemia and weight loss productive of definite impairment of health."  Id.  Such manifestations are not present here.  The record does not contain mention of symptoms consistent with a higher rating until the November 16, 2011 VA examination.  A 20 percent rating is also consistent with the June 2007 VA examiner's opinion that the Veteran's condition was 20 percent worse than baseline.  Deducting 10 percent for the Veteran's pre-service disability level leaves the appellant entitled to a 10 percent rating from April 13, 1993 to November 15, 2011.  

The Board has also taken the Veteran's lay statements into account.  The Veteran is competent to report his own observations with regard to the symptomatology of his duodenal ulcer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The VA examination reports and treatment records above frequently reference the Veteran's statements regarding his symptoms and the VA examination reports depend heavily on the Veteran's representations.   As stated above, those examinations are consistent with a 10 percent rating after the deduction of 10 percent for the Veteran's pre-service disability level.

The Board has additionally considered whether there are any other Diagnostic Codes which could apply to the Veteran's stomach condition.   VA regulations specifically prohibit separate ratings for coexisting abdominal conditions that are characterized in the main by varying degrees of abdominal pain, anemia and disturbance in nutrition.  38 C.F.R. §§ 4.113, 4.114 (2014).    

Because the Veteran's current 50 percent disability rating after the deduction of 10 percent for the appellant's pre-service disability level is the highest possible schedular rating for duodenal ulcer, any discussion of an increased schedular rating under Diagnostic Code 7305 after November 16, 2011 is moot.  

As to the appellant's entitlement to a higher rating under a different Diagnostic Code, under 38 C.F.R. § 4.115, Diagnostic Code 7306, a 100 percent rating is warranted where there are symptoms equivalent to a pronounced gastrojejunal ulcer.  Such symptoms include periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or a hematemesis, and weight loss, so as to render the individual totally incapacitated.  Significantly, the November 2011 examination specifically found that the appellant had not had any incapacitating episodes, and no examination suggests that the appellant was ever totally incapacitated due to his ulcer disorder.  Hence, a higher rating under an analogus Diagnostic Code, see 38 C.F.R. § 4.20, is not in order.

Extraschedular Consideration

Since the rating criteria for duodenal ulcer reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate and no referral for extraschedular consideration is required.  See  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

The evidence fails to show anything unique or unusual about the Veteran's duodenal ulcer that would render the schedular criteria inadequate.  There are no additional symptoms due to his duodenal ulcer that are not addressed by the Rating Schedule, and to the extent that the Veteran's duodenal ulcer interferes with his employability and activities of daily life, such interference is contemplated by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  There is no showing that this holding is pertinent to the instant case.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  The disability picture is contemplated by the rating schedule and the assigned schedular rating is, therefore, adequate.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for this disability.  

In sum, the Board finds that an increased rating of 10 percent, but no higher, for duodenal ulcer prior to November 15, 2011 is warranted.  There is, however, no basis for assignment of a rating in excess of 50 percent beginning November 16, 2011.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the assignment of ratings any higher than those already existing or assigned herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990)


ORDER

Entitlement to an increased rating of 10 percent, and no higher, for duodenal ulcer prior to November 15, 2011 is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a rating in excess of 50 percent for duodenal ulcer for the period beginning November 16, 2011 is denied.



REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453.  A claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is raised by the record.  Accordingly, in light of the representative's February 2015 argument the Board has jurisdiction over this issue.  In the present case, however, additional development is required before the claim can be adjudicated, including providing appropriate notice and assistance pursuant to the VCAA and adjudicating the claim.

 Accordingly, the case is REMANDED for the following action:

Provide the Veteran VCAA notice which informs him of the evidence necessary to establish entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  The RO must then adjudicate the claim for a total disability evaluation based on individual unemployability due to service connected disorders.  If the benefit is not granted to appellant's satisfaction, the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders must be returned to the Board following appropriate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


